                                       1   ROGER M. MANSUKHANI (SBN: 164463)
                                           DAVID L. JONES (SBN: 112307)
                                       2   STEVEN R. INOUYE (SBN: 245024)
                                           GORDON REES SCULLY MANSUKHANI, LLP
                                       3   633 West Fifth Street, 52nd Floor
                                           Los Angeles, CA 90071
                                       4   Telephone: (213) 576-5000
                                           Facsimile: (213) 680-4470
                                       5
                                           Attorneys for Defendants
                                       6   Moore Law Firm, A.P.C., Tanya E. Moore,
                                           Kenneth Randolph Moore, Ronald D. Moore,
                                       7   Zachery M. Best, Marejka Sacks, Mission Law
                                           Firm, A.P.C., Elmer Leroy Falk, Geoshua
                                       8   Levinson, Rick D. Moore, West Coast Casp and
                                           ADA Services, and Ronny Loreto
                                       9
                                      10                               UNITED STATES DISTRICT COURT

                                      11                              EASTERN DISTRICT OF CALIFORNIA
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12
                                           FATEMEH SANIEFAR                                    CASE NO. 1:17-cv-00823-LJO-BAM
      Los Angeles, CA 90071




                                      13
                                                                        Plaintiff,             APPENDIX OF EXHIBITS
                                      14
                                                  vs.
                                      15                                                       Date:    November 14, 2019
                                           RONALD D. MOORE, TANYA E. MOORE,                    Time:    8:30 a.m.
                                      16   KENNETH RANDOLPH MOORE, MAREJKA                     Dept:    4
                                           SACKS, ELMER LEROY FALK, ZACHARY                    Judge:   The Hon. Lawrence J. O’Neill
                                      17   M. BEST, MOORE LAW FIRM, a California
                                           Professional Corporation, MISSION LAW
                                      18   FIRM, a California Professional Corporation,
                                           GEOSHUA LEVINSON, RICK D. MOORE,
                                      19   WEST COAST CASP AND ADA SERVICES, a
                                           California Corporation, RONNY LORETO, and
                                      20   DOES 1 THROUGH 100, inclusive
                                      21                                Defendants.
                                      22          TO THIS HONORABLE COURT, ALL PARTIES, AND THEIR RESPECTIVE
                                      23   COUNSEL OF RECORD:
                                      24          Defendants Moore Law Firm, P.C., Tanya E. Moore, Ronald D. Moore, Marejka Sacks,
                                      25   Mission Law Firm, A.P.C., Rick D. Moore, West Coast Casp and ADA Services, and Ronny
                                      26   Loreto (“Defendants”), by and through their counsel of record, hereby submit the instant
                                      27   Appendix of Exhibits support of their Motion for Summary Judgment, or alternatively, Motion
                                      28   for Partial Summary Judgment:
                                                                                     -1-
                                                                             APPENDIX OF EXHIBITS
                                       1                                 APPENDIX OF EXHIBITS

                                       2

                                       3   EXHIBIT      CONTENT
                                       4   Exhibit 1    Note from Patrick Yun Kee C. Kan M.D.
                                       5   Exhibit 2    Note from Brian H. Clauge M.D.
                                       6   Exhibit 3    Report from Dr. Levin
                                       7   Exhibit 4    Checklists for client intakes
                                       8   Exhibit 5    Letter from Dr. Powell
                                       9   Exhibit 6    Ron Moore’s list of accepted and rejected cases
                                      10   Exhibit 7    Letters and notes
                                      11
Gordon Rees Scully Mansukhani, LLP




                                           Exhibit 8    Database of rejected cases
  633 West Fifth Street, 52nd floor




                                      12   Exhibit 9    Moore v. Saniefar (Zlfred’s receipts, questionnaire, Barrier Memo,
      Los Angeles, CA 90071




                                      13                photographs, letters, verified complaint, first amended complaint)
                                      14   Exhibit 10   Moore v. A & A Tarzana Plaza Limited Partnership, Big Lots Stores, Inc., an
                                      15                Ohio Corporation; PNS Stores, Inc., A California Corporation; Surinder K.
                                      16                Dhanda, aka Surinder Pal Kaur Dhanda, dba Clovis Fair Deal Liquor
                                      17   Exhibit 11   Moore v. A & K Partnership, Mohsinhussein dba Primos Family Market;
                                      18                Rosalinda Morales dba Tacos La Piedad
                                      19
                                           Exhibit 12   Moore v. AJCA 0929, LLC; PEK CC, Inc. dba Taft Hwy Chevron; Chevron
                                      20
                                                        U.S.A. Inc. dba Chevron Station #209125; Ravinder Dhaliwal dba Subway
                                      21
                                                        27425
                                      22
                                           Exhibit 13   Moore v. Albashah dba 1 Start Mini Mart
                                      23
                                           Exhibit 14   Moore v. AMI LTD, A California Limited Partnership; Big 5 Corp. dba Big 5
                                      24
                                                        Sporting Goods
                                      25
                                           Exhibit 15   Moore v. Singh dba Gas N Save
                                      26
                                           Exhibit 16   Moore v. Armey, Gill dba Arco
                                      27
                                           Exhibit 17   Moore v. B & S Fresh Investments (Bobby Salazar’s)
                                      28
                                                                                    -2-
                                                                            APPENDIX OF EXHIBITS
                                       1
                                           EXHIBIT      CONTENT
                                       2
                                           Exhibit 18   Moore v. Jasvinder Singh Bhangu dba A-1 Liquor
                                       3
                                           Exhibit 19   Moore v. Beal Properties, Inc., A California Corporation, Chahal dba Johnny
                                       4
                                                        Quik #117
                                       5
                                           Exhibit 20   Moore v. Beal Properties, Inc., A California Corporation, Singh dba Johnny
                                       6
                                                        Quik #155
                                       7
                                           Exhibit 21   Moore v. Singh Bhaurla dba Elite Liquors & Van Ness Investment Company
                                       8
                                           Exhibit 22   Moore v. Borrelli; Rivera dba El Ranchito Bakery
                                       9
                                           Exhibit 23   Moore v. Hassan Chaibi, dba Sunrise Mini Mart
                                      10
                                           Exhibit 24   Moore v. Chan’s Cedar Chinese Food, LLC
                                      11
Gordon Rees Scully Mansukhani, LLP




                                           Exhibit 25   Moore v. Cisneros dba Serrano Chipotle Mexican Restaurant
  633 West Fifth Street, 52nd floor




                                      12
      Los Angeles, CA 90071




                                           Exhibit 26   Moore v. Cloud, Rodas, dba K&C House of Donuts
                                      13
                                           Exhibit 27   Moore v. CST California Stations, Inc., dba Valero California Retail Company
                                      14
                                           Exhibit 28   Moore v. DeSantis; Avonce dba M-N-M Shear & Clipper Cuts; Singh dba
                                      15
                                                        Squire Liquor
                                      16
                                           Exhibit 29   Moore v. Singh Dhaliwal dba Fresno Gas & Liquor
                                      17
                                           Exhibit 30   Moore v. Dhillon (Fig Tree Liquor, Baskin-Robbins)
                                      18
                                           Exhibit 31   Moore v. Dhillon Brothers, No. 1, LLC, Rascon dba The Green Mile Smoke
                                      19
                                                        Shop; Wong dba Bamboo Garden Restaurant, Save Mart Supermarkets
                                      20
                                           Exhibit 32   Moore v. Dollar Tree Stores, Inc.
                                      21

                                      22   Exhibit 33   Moore v. Karakashian dba Dollar Place

                                      23   Exhibit 34   Moore v. El Toro Partners, Inc. dba El Toro Café

                                      24   Exhibit 35   Moore v. Shop N Save

                                      25   Exhibit 36   Moore v. Elite Vapor Shop, Inc., Bullard Palm Investors

                                      26   Exhibit 37   Moore v. E-Z-N Quick

                                      27   Exhibit 38   Moore v. Fajita Fiesta Mexican Grill & Cantina

                                      28   Exhibit 39   Moore v. Fouy Chau dba Donut Nation
                                                                                 -3-
                                                                         APPENDIX OF EXHIBITS
                                       1
                                           EXHIBIT      CONTENT
                                       2
                                           Exhibit 40   Moore v. Fresno Shaw Blackstone, LLC, Bertao Family Industries, Inc. dba
                                       3
                                                        Papa Murphy’s, Al Bawadi, Inc. dba Elbasha Mediterranean Grill, Dimas
                                       4
                                                        Manuel Inc., dba Ramos Furniture, Ali Abdullah, dba USA Furniture
                                       5
                                           Exhibit 41   Moore v. Gharibeh dba Abe’s Liquor & Food
                                       6
                                           Exhibit 42   Moore v. Ghuman, dba Johnny Quik #143
                                       7
                                           Exhibit 43   Moore v. Gong & Young, Inc. Tshjian, Inc. dba Baskin-Robbins, Dhillon
                                       8
                                                        Holdings, LTD, dba Stop n Save Liquor
                                       9
                                           Exhibit 44   Moore v. Gong’s Market (Chapala)
                                      10
                                           Exhibit 45   Moore v. Gulamali (Kwik Korner Liquor)
                                      11
Gordon Rees Scully Mansukhani, LLP




                                           Exhibit 46   Moore v. Hadjis (Madera Mini Mart)
  633 West Fifth Street, 52nd floor




                                      12
      Los Angeles, CA 90071




                                           Exhibit 47   Moore v. Hamid, dba California Market
                                      13
                                           Exhibit 48   Moore v. Heim (Shell aka Mexicali Market)
                                      14
                                           Exhibit 49   Moore v. Hernandez (Leonor’s Barber shop)
                                      15
                                           Exhibit 50   Moore v. Hinds Investments (Sierra Vista Shopping Center Pets Mart, CVS,
                                      16
                                                        Big 5, Smart & Final)
                                      17
                                           Exhibit 51   Moore v. Hinds Investments (Tang Dynasty)
                                      18
                                           Exhibit 52   Moore v. Horanian (Clinton Street Clippers, Pizza Hut)
                                      19
                                           Exhibit 53   Moore v. Jimenez (George’s Dari-Snack)
                                      20
                                           Exhibit 54   Moore v. Jouda (California Chevron)
                                      21

                                      22   Exhibit 55   Moore v. Kaur (Harry’s Liquor)

                                      23   Exhibit 56   Moore v. Kaur (Parkway Mini Mart)

                                      24   Exhibit 57   Moore v. Kijima (Kijima Restaurant)

                                      25   Exhibit 58   Moore v. Ky (Doughnuts to Go)

                                      26   Exhibit 59   Moore v. La Hacienda Market

                                      27   Exhibit 60   Moore v. Lambetecchio (Pho 2006)

                                      28   Exhibit 61   Moore v. Las Islitas Restaurant, Inc. (Mariscos Las Islitas)
                                                                                 -4-
                                                                         APPENDIX OF EXHIBITS
                                       1
                                           EXHIBIT      CONTENT
                                       2
                                           Exhibit 62   Moore v. Leingang (KFC)
                                       3
                                           Exhibit 63   Moore v. Lucido (Thai Chili)
                                       4
                                           Exhibit 64   Moore v. Madanat Investments LLC (Las Cazuelas, A Quality Food Liquor)
                                       5
                                           Exhibit 65   Moore v. Manjal (Central Food)
                                       6
                                           Exhibit 66   Moore v. Mann (Johnny Quik #109)
                                       7
                                           Exhibit 67   Moore v. Millennium Acquisitions, LLC (Arco am/pm)
                                       8
                                           Exhibit 68   Moore v. Mohamed (La Princesa Market)
                                       9
                                           Exhibit 69   Moore v. Monetary Management of California, Inc. (Leslie’s Poolmart, Inc.,
                                      10
                                                        Money Mart)
                                      11
Gordon Rees Scully Mansukhani, LLP




                                           Exhibit 70   Moore v. Nagi (La Buena Market)
  633 West Fifth Street, 52nd floor




                                      12
      Los Angeles, CA 90071




                                           Exhibit 71   Moore v. Nimatex Co. (Arco)
                                      13
                                           Exhibit 72   Moore v. Park (Big Stop Food Mart)
                                      14
                                           Exhibit 73   Moore v. Piccolos Pizza Inc. (Papa Murphy)
                                      15
                                           Exhibit 74   Moore v. Pondicherry (Johnny Quik #161)
                                      16
                                           Exhibit 75   Moore v. Prolo Family Clovis LLC (MGA Liquor)
                                      17
                                           Exhibit 76   Moore v. QFS Incorporated (Shell)
                                      18

                                      19   Exhibit 77   Moore v. Refai (USA Liquors)

                                      20   Exhibit 78   Moore v. Robinson Oil

                                      21   Exhibit 79   Moore v. Rose & Ybarra Restaurants, Inc. (Dollar Fifty Store & Ryan’s

                                      22                Place)

                                      23   Exhibit 80   Moore v. Rowell Family LLC (Express Grill, Bingo Donuts)

                                      24   Exhibit 81   Moore v. Ruiz (Chile My Corona)

                                      25   Exhibit 82   Moore v. Sarantos (Clovis 500 Club)

                                      26   Exhibit 83   Moore v. Schiff (Frosty Queen)

                                      27   Exhibit 84   Moore v. Sekhon (Cedar Market)

                                      28   Exhibit 85   Moore v. Shaw Blackstone Center LLC (Lamps Plus, Skechers, Port of Subs)
                                                                                -5-
                                                                        APPENDIX OF EXHIBITS
                                       1
                                           EXHIBIT       CONTENT
                                       2
                                           Exhibit 86    Moore v. Simone (Madera Family Mart)
                                       3
                                           Exhibit 87    Moore v. Singh (El Bajio & Buy Rite)
                                       4
                                           Exhibit 88    Moore v. Singh (Ernie’s Liquor)
                                       5
                                           Exhibit 89    Moore v. Singh (Handi Stop)
                                       6
                                           Exhibit 90    Moore v. Singh (K&A Liquor)
                                       7
                                           Exhibit 91    Moore v. Singh (PB Liquor Food)
                                       8
                                           Exhibit 92    Moore v. Singh (Quik Stop Mini Mart)
                                       9
                                           Exhibit 93    Moore v. Singh (Sukis Auto Shop Gas)
                                      10
                                           Exhibit 94    Moore v. SNL Corp. (Quickway Food Store)
                                      11
Gordon Rees Scully Mansukhani, LLP




                                           Exhibit 95    Moore v. Songu (B & B Liquor)
  633 West Fifth Street, 52nd floor




                                      12
      Los Angeles, CA 90071




                                           Exhibit 96    Moore v. Soto (La Enchilada)
                                      13
                                           Exhibit 97    Moore v. Singh (Stop n Shop)
                                      14
                                           Exhibit 98    Moore v. Sunflower Clovis Investors, LLC (Bobby Salazar’s Taqueria)
                                      15
                                           Exhibit 99    Moore v. Sunrise Square (Arsenio’s)
                                      16
                                           Exhibit 100   Moore v. Talwandi & Son Inc. (Bottle House Liquor)
                                      17

                                      18   Exhibit 101   Moore v. The Pep Boys Manny Moe & Jack of California, Inc. (3655 N.

                                      19                 Blackstone, Fresno)

                                      20   Exhibit 102   Moore v. The Pep Boys Manny Moe & Jack of California, Inc. (693 W. Shaw

                                      21                 Ave, Clovis)

                                      22   Exhibit 103   Moore v. Times Square Holdings, LLC (Kar Wah Restaurant, JK Cigarettes,

                                      23                 Big Lots, Plaza Ventana)

                                      24   Exhibit 104   Moore v. Toledo (Toledito’s Mexican Restaurant)

                                      25   Exhibit 105   Moore v. Topoozian (Kevin & Alex Liquor Deli)

                                      26   Exhibit 106   Moore v. Torigian (Andre’s Liquor)

                                      27   Exhibit 107   Moore v. Trini’s Oil, Inc. (Trinis Beacon)

                                      28   Exhibit 108   Moore v. Victoria Fresno Realty, LLC (King of Kabob)
                                                                                  -6-
                                                                          APPENDIX OF EXHIBITS
                                       1
                                           EXHIBIT       CONTENT
                                       2
                                           Exhibit 109   Moore v. Villa Mart, Inc.
                                       3
                                           Exhibit 110   Moore v. Vituma Properties, LLC (KFC)
                                       4
                                           Exhibit 111   Moore v. Vohra (Arco)
                                       5
                                           Exhibit 112   Moore v. Westfield Investment & Associates LLC (Robertito’s Taco Shop)
                                       6
                                           Exhibit 113   Moore v. Wong (Toby’s Vapes and More)
                                       7
                                           Exhibit 114   Moore v. Zamzami (City Wide Market)
                                       8
                                           Exhibit 115   Lobato v. Garcia (Teazar World Tea Market)
                                       9
                                           Exhibit 116   Lobato v. Lopez (El Campesino Mexican Restaurant)
                                      10
                                           Exhibit 117   Receipts, notes and questionnaires for additional businesses sued
                                      11
Gordon Rees Scully Mansukhani, LLP




                                           Exhibit 118   Receipts, notes and questionnaires for additional businesses sued
  633 West Fifth Street, 52nd floor




                                      12
      Los Angeles, CA 90071




                                           Exhibit 119   Receipts, notes and questionnaires for additional businesses sued
                                      13
                                           Exhibit 120   Receipts, notes and questionnaires for additional businesses sued
                                      14
                                           Exhibit 121   Excerpts of the deposition of Raymond Franco
                                      15
                                           Exhibit 122   Excerpts of the deposition of Nick Franco
                                      16
                                           Exhibit 123   Excerpts of the deposition of Lynn Moore dated June 19, 2015
                                      17

                                      18   Exhibit 124   Excerpts of the deposition of Rhonda Moore dated June 19, 2015

                                      19   Exhibit 125   Excerpts of the deposition of Ronny Loreto dated July 14, 2015

                                      20   Exhibit 126   Joint Statement of Stipulated Facts in Support of the Parties Cross Motions for

                                      21                 Summary Judgement

                                      22   Exhibit 127   Michael Bluhm’s expert report

                                      23   Exhibit 128   Saniefar’s Memorandum filed in support of her Motion for Summary

                                      24                 Judgement

                                      25   Exhibit 129   Order granting Saniefar’s Motion for Summary Judgement

                                      26   Exhibit 130   Excerpts of the deposition of Jason Loreto dated August 27, 2019

                                      27

                                      28
                                                                                  -7-
                                                                          APPENDIX OF EXHIBITS
                                       1
                                            EXHIBIT       CONTENT
                                       2
                                            Exhibit 131   Plaintiff Fatemeh Saniefar’s Objections and First Supplemental Responses to
                                       3
                                                          Defendant Moore Law Firm’s First Set of Special Interrogatories dated
                                       4
                                                          September 6, 2019
                                       5

                                       6   Dated: October 10, 2019                   GORDON REES SCULLY MANSUKHANI, LLP
                                       7
                                                                                     By:   /s/ Steven R. Inouye
                                       8                                                   Roger M. Mansukhani
                                                                                           David L. Jones
                                       9                                                   Steven R. Inouye
                                                                                           Attorneys for Defendants
                                      10                                                   Moore Law Firm, A.P.C., Tanya E. Moore,
                                                                                           Kenneth Randolph Moore, Ronald D.
                                      11                                                   Moore, Zachery M. Best, Marejka Sacks,
Gordon Rees Scully Mansukhani, LLP




                                                                                           Mission Law Firm, A.P.C., Elmer Leroy
  633 West Fifth Street, 52nd floor




                                      12                                                   Falk, Geoshua Levinson, Rick D. Moore,
      Los Angeles, CA 90071




                                                                                           West Coast Casp and ADA Services, and
                                      13                                                   Ronny Loreto
                                      14

                                      15

                                      16

                                      17

                                      18

                                      19
                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26
                                      27

                                      28
                                                                                   -8-
                                                                           APPENDIX OF EXHIBITS
